Citation Nr: 1230803	
Decision Date: 09/07/12    Archive Date: 09/10/12	

DOCKET NO.  09-40 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 10 percent for thoracolumbar spine strain with degenerative disc disease (DDD) at the level of the 11th and 12th thoracic vertebrae.


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from April 2004 to April 2008.  His medals and badges include the Combat Action Badge and the Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the VARO in Winston-Salem that, in pertinent part, granted entitlement to service connection for the disabilities at issue and assigned 10 percent disability ratings for each one.  


FINDINGS OF FACT

1.  The symptoms of the Veteran's PTSD have throughout the appeal period most nearly approximated occupational and social impairment with reduced reliability and productivity reflecting difficulty in establishing and maintaining effective work and social relationships.  

2.  The symptoms of the Veteran's thoracolumbar spine disability do not approximate forward motion of the thoracolumbar spine between 30 and 60 degrees, combined range of motion of the thoracolumbar spine 120 degrees or less, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, but not more, for PTSD have been reasonably met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an initial rating higher than 10 percent for disability of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on VA in terms of its duties to notify and assist Veterans in the development of claims for disability benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As noted above, the claims for higher ratings for PTSD and the thoracolumbar spine disability arise from the Veteran's disagreement with ratings assigned in connection with the grants of service connection for these disabilities.  The Courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is a disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice except for prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d. 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and that the remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159.

In this case, VA has obtained the Veteran's service treatment records and all identified post service treatment records.  In addition, the Veteran was afforded rating examinations with regard to the disabilities at issue in 2008, 2009, and 2012.  As a detailed discussion of these examination findings below reflects, these examinations were adequate because they were based on consideration of the Veteran's prior medical history and also described the disabilities in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Accordingly, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for higher ratings for PTSD and a thoracolumbar spine disability are thus ready to be considered on the merits.  

Pertinent Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned where the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate ratings may be assigned for several periods of time based on the facts found.  In other words, the ratings may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In reviewing the evidence, the Board notes that, although it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).  Here, however, as shown below, the Board finds the evidence warrants uniform ratings for each disability.  

PTSD

The Veteran is currently in receipt of a 10 percent rating for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

The next higher rating of 30 percent is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  Depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The next higher rating of 50 percent is assigned when the psychiatric disability results in occupational and social impairment with reduced reliability and productivity due to such symptoms as:  Flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The next higher rating of 70 percent is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent schedular rating is assigned when there is total occupational and social impairment, due to such symptoms as:  Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The criteria set forth in the rating formula do not constitute an inexhaustible list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Psychiatric examinations often include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretation of the score are important considerations in rating a psychiatric disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation at issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating to be assigned.  See 38 C.F.R. § 4.126(a).

A score of between 51 and 60 is indicative of moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A score of between 61 and 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

In this case, during the entire appeal period, the Veteran has had some symptoms listed in the criteria for the 30 or 50 percent ratings.  For the following reasons, the Board finds that the overall impairment caused by the Veteran's PTSD symptoms most nearly approximates impairment warranting a 50 percent rating for the entire period.

At the time of a May 2008 VA authorized examination, the Veteran referred to anxiety, easy startle reaction, and hypervigilance.  He described his temper as "sporadic."  There had been no suicide attempts, and he had not had any panic attacks.  He had not been hospitalized for psychiatric purposes.  He had taken psychotropic medication in the past, but was not taking any at the present time.  The Veteran was currently working full time in the construction field.  He lived with roommates and was able to do chores in the house.  He had a few friends and spent time with a girl friend.  He got along with his parents.  He had no children.  

On examination he was described as alert and cooperative.  He was casually and appropriately dressed.  He answered questions and volunteered information.  There were no loosened associations or flight of ideas.  There were no bizarre motor movements or tics.  Mood was calm, and affect was appropriate.  He acknowledged some intrusive thoughts, but had no homicidal or suicidal ideation or intent.  There was no impairment of thought processes or communication.  He was properly oriented and memory appeared to be adequate.  Insight and judgment also appeared to be adequate.  

He was not interested in socializing and felt somewhat distant from others.  At times he did not talk about his experiences with other people.  He referred to irritability, sleep difficulty, anxiety, and easy startle reaction.  He stated these had interfered with social activities and caused him some distress.  He was given an Axis I diagnosis of PTSD.  There was no Axis II diagnosis.  He was given a current GAF score of 57.  

At the time of a VA outpatient visit in June 2009, the Veteran wanted to try another antidepressant.  His GAF score at the time was given as 55. 

The Veteran was also seen in VA mental health clinic outpatient consultation on one occasion in late July 2009.  Complaints included depression, withdrawal, difficulty sleeping, sadness, hypervigilance, and anxiety.  The Veteran was feeling better since taking Trazodone.  He had stopped taking Citalopram due to diarrhea.  On examination the Veteran's appearance was described as neat.  Speech was normal and behavior was appropriate.  Mood was described as calm.  Affect was also appropriate.  Thought content was normal.  No hallucinations were evident.  No suicidal or homicidal ideation was indicated.  He was oriented.  Judgment and insight were normal.  He was given an Axis I diagnosis of PTSD.  He was given a GAF score of 60.  He was to start taking Sertraline and continue taking Trazodone.  The examiner recommended that he undergo continued mental health services to maintain stabilization and to prevent further deterioration or any relapses.  

At the time of an August 2009 visit, the Veteran stated his antidepressant medication was working "beautifully."  It had helped with his anger issues.  He was able to sleep through the night without interruption.  He was also doing well at school and was not depressed.  

However, at an informal hearing conference in December 2010, the Veteran asserted that he had difficulty sleeping.  He added that he almost got kicked out of school for anger issues.  It was noted by the interviewer  that he did not have a filter and said whatever he wanted.  He was also described as very forgetful.  

The Veteran was accorded a VA authorized PTSD examination in January 2012.  The claims file was reviewed by the examiner.  There was no obvious impairment in thought process or communication observed during the assessment.  The examiner stated the Veteran was likely to have moderate and episodic impairment in social, occupational, and academic functioning as a result of conditions noted on the examination.  The Veteran was described as capable of managing his VA benefits without assistance.  He was also described as able to maintain basic activities of daily living.  He gave no evidence of inappropriate behavior, although he reported some history of verbal arguments with co-workers.  It was the opinion of the examiner that the PTSD and psychological symptoms reported on the current examination "would likely cause moderate impairment in occupational functioning."  The examiner stated PTSD hyperarousal symptoms such as irritability and anger, hypervigilance, and easy startle response appeared to have caused mild to moderate impairment in the Veteran's ability to form and maintain interpersonal relationships with supervisors, co-workers, and clients in his work environment.  Symptoms such as sleep difficulty, fatigue, and concentration problems were also likely to impair his ability to function efficiently in a worklike setting.  It was stated he might have difficulty with progressive work-related tasks that required mental focus and persistent attention.  The examiner went on to indicate that the Veteran's depressed mood and reported loss of interest in activities, his loss of motivation, and difficulty completing tasks might affect his ability to complete tasks at work and might have contributed to his having left several jobs since his last evaluation in 2008.  The psychiatric symptoms such as avoidance of others might make him more prone to irritability in his current work setting and other such work settings that required frequent social interaction and/or contact with the public.  However, the examiner stated that the Veteran had been able to maintain employment in several jobs since previous evaluation in 2008.  The Veteran denied any history of being disciplined or fired from any jobs since the evaluation in 2008.  He did report that the symptoms had been a factor in his leaving the different jobs.  The Veteran did indicate that one job which appeared to have limited requirements for social interaction and gave him some degree of personal autonomy seemed to have provided for a more comfortable work setting for him.  He stated that he was continuing to work at least on a part-time basis at that job.  The examiner gave a current GAF score of 60.  He stated the Veteran reported a number of PTSD and other psychological symptoms that were present to some degree every day and were moderate in overall severity.  Chronic problems included irritability, anger, hypervigilance, loss of interest and loss of enjoyment in activities, and sleep difficulty.  

With regard to social functioning, the Veteran stated he had a "fair" relationship with his wife at the present time.  He indicated that she adjusted her activities to account for his irritability, anger, and avoidance of public spaces.  He stated his irritability and anger limited his participation in social activities with his wife and other family members.  He stated that he spent most of his time at home watching television, spending time with in-laws, and spending time in small gatherings such as family cookouts.  He stated that he avoided social activities away from home.  The examiner indicated that the overall impairment in social, occupational, and academic functioning was moderate at the present time.  

The records reflect the Veteran participated in psychotherapy at a VA medical facility for treatment of his PTSD symptoms in 2010 and into early 2011.  Treatment also reflected some fluctuation in the severity of symptoms over the course of treatment.  The final psychotherapy progress note indicated "all is well," and the Veteran reported having "interesting dreams."  He stated his PTSD and persistent symptoms had diminished.  The records also reflected the Veteran was being followed by psychiatry for medication management for his psychiatric symptoms.  He was taking Sertraline for his symptomatology.  The Veteran had held several jobs and was currently employed on a full-time basis as a security guard at a county prison.  The Veteran stated that his irritability and anger had caused tension at work and that he had sleep problems which caused him difficulty as well.  He said he had frequent verbal conflicts with co-workers and inmates, but he acknowledged he had not been written up for any incident.  

Current examination findings included normal speech.  The Veteran displayed a cooperative attitude.  Affect was somewhat restricted.  As for mood, the Veteran reported feeling depressed.  Attention was adequate.  He was properly oriented.  Judgment was described as good, as was insight.  The Veteran exhibited no inappropriate behavior.  He was described as able to maintain minimal personal hygiene.  Memory for both recent and remote purposes was described as intact.  

Psychological testing showed scores representing mild to moderate anxiety.  

The examiner stated that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep difficulty, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  

Based on the above evidence, the Board finds that the Veteran's symptoms have reasonably caused occupational and social impairment with reduced reliability and productivity resulting in difficulty in establishing and maintaining effective work and social relationships.  He has had symptoms that include depressed mood and panic attacks (each listed in the criteria for a 50 percent rating).  He has indicated on the examinations over the years that his PTSD symptoms negatively affected his work and social relationships.  This reflects difficulty in establishing effective work and social relationships indicated by the criteria for a 50 percent rating, but he has not shown a disability picture indicative of an inability to establish such relationships indicated by the criteria for a 70 percent rating.  As the Veteran's PTSD symptoms have thus most nearly approximated those in the criteria for a 50 percent rating throughout the appeal period, a schedular rating of 50 percent is warranted.  

Thoracolumbar Spine Disability

All disabilities of the spine are rated pursuant to the general rating formula for diseases and injuries of the spine (general rating formula) or, in the case of intervertebral disc syndrome (IVDS), either the general formula or the formula for rating IVDS based on incapacitating episodes.  The medical evidence of record reflects that the Veteran has had neither IVDS nor incapacitating episodes during the appeal period, and the Veteran's statements do not indicate otherwise.  Consequently, the formula for rating IVDS based on incapacitating episodes is not for application.  

Under the general rating formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher rating of 40 percent is assigned for forward flexion of the thoracic spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Fifty and 100 percent ratings are warranted for unfavorable ankylosis of the thoracolumbar spine and the entire spine, respectively.  

The notes following the general rating formula for diseases and injuries of the spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal function is 90 degrees, extension 30 degrees, and lateroflexion and rotation 30 degrees.

A higher rating is not warranted in this case for the Veteran's thoracolumbar spine disability because his symptoms do not more nearly approximate the criteria for a 20 percent rating.  

The pertinent medical evidence of record includes the report of a general medical examination accorded the Veteran by VA in May 2008.  The Veteran stated he was currently taking two tablets of Aleve twice daily for joint pain.  He stated this helped him and caused no side effects.  He had never had any hospitalization with regard to the back.  On examination his posture and gait were described as normal.  He had not used a cane, crutches, or a walker, but he had used a back brace.  He believed he could walk a mile in 20 minutes.  He was described as steady and stated he had had no falls.  He believed that his lumbar spine was weak, but not the cervical or thoracic spine.  He was described as able to perform his activities of daily living.  He was also able to perform his work with a construction company without difficulty.  He had no recreational activities.  He was able to drive and reported no incapacitating episodes.  

Examination of the spine was straight.  The cervical and thoracic spine were not tender to pressure.  There was slight tenderness to pressure over the lumbar spine.  The limbs, posture, gait, and position of the head were normal.  

Flexion of the cervical spine was to 45 degrees actively, passively, and repeatedly, with a pain level of 2.  There was no weakness, fatigue, or lack of endurance.  Extension of the cervical spine was to 45 degrees actively, passively, and repeatedly.  Extension of the cervical spine was to 45 degrees actively, passively, and repeatedly.  Right and left lateroflexion of the cervical spine were also to 45 degrees actively, passively, and repeatedly.  Right and left lateral rotation of the spine was to 80 degrees actively, passively, and repeatedly.  On each motion test there was a pain level of 2 with no weakness, fatigue, or lack of endurance noted.

With regard to the lumbar spine, flexion was to 90 degrees actively, passively, and repeatedly.  Extension was to 30 degrees actively, passively, and repeatedly.  Right and left lateroflexion was to 45 degrees actively, passively, and repeatedly.  Right lateral rotation and left lateral rotation were to 45 degrees actively, passively, and repeatedly.  Each movement reflected no weakness, fatigue, or lack of endurance.  Pain level was 4 to 5 on each movement except for lateral rotation having a pain level of 2 and left lateral rotation having a pain level of 3 to 4.  

Sensation was normal throughout.  Motor testing showed no muscle atrophy.  Muscle strength and tone were excellent everywhere.  Reflexes were hypoactive, but present and equal throughout.  The pertinent examination diagnoses were cervical spine strain and thoracolumbar spine strain.  

The aforementioned examination results provide no basis for a rating higher than 10 percent under the general rating formula.  

The report of an informal conference with a decision review officer at the Winston-Salem RO in December 2010 is of record.  The Veteran stated that he was told by VA doctors that there was no help for his back.  He reported he was getting a TENS unit.  He complained of tingling down his legs and stated his doctor recently prescribed him a muscle relaxant.  He indicated that some days he could hardly get out of bed.  His only treatment was from the VA Medical Center in Fayetteville.  He stated that VA doctors refused to give him a referral for physical therapy.  He reported that the range of motion on the aforementioned VA examination was not accurate as the examiner reportedly forced him into motion.

The Veteran was accorded an examination of the spine by VA in January 2012.  He stated that he had flare-ups of increased pain about twice a week.  He reported that his TENS unit did nothing to help.  He took Vicodin for a short time and it was effective, but he did not want to take the medication.  He reported taking Motrin and other medication occasionally, but he complained they did not work either.  He stated that some days he did not want to get out of bed because of back pain.

On examination forward flexion was to 70 degrees.  The Veteran referred to pain on movement, but there was no guarding or muscle spasm of the thoracolumbar spine.  There was no muscle atrophy and muscle strength testing was normal.

Sensory abnormalities were indicated and the Board notes that by rating decision dated in April 2012, a separate 10 percent rating was granted for right lower extremity radiculopathy and another 10 percent rating was granted for left lower extremity neuropathy.  These were effective January 6, 2012, the date of the examination.  

As for the examination itself, there were no other neurologic abnormalities.  It was stated the Veteran had no IVDS of the thoracolumbar spine.  With regard to functional impairment, it was stated that the Veteran worked as a jailer at the county jail.  He had constant pain, but was able to frequently change his positions and sit if needed.  He had not missed any work due to back pain.  The aforementioned findings provide no basis for a 20 percent rating under the general rating formula.  The 2012 examination showed no spasm, no atrophy, and no weakness.  Other than notation of forward flexion being limited to 70 degrees, the examiner noted that extension, lateroflexion and rotation were all normal.  Some localized tenderness was indicated, but the tenderness did not affect the Veteran's gait or spinal contour.  Thus, there is no basis for the next higher rating of 20 percent under the general rating formula.  Accordingly, a schedular rating higher than 10 percent is not warranted for the Veteran's lumbar spine disability, apart from his neurological impairment for which service connection has recently been awarded.

Extraschedular Consideration

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), affirmed sub nom Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant' s disability level and symptomatology, then the claimant' s disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant' s level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant' s exceptional disability picture either exhibits other related factors such as those provided by the regulation as governing norms.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

The discussion above reflects that the symptoms of the Veteran's PTSD and back disability are fully contemplated by the applicable schedular criteria.  With regard to PTSD, the Board considered all the detailed criteria listed in the general rating formula and overall impairment caused by the PTSD, which reasonably describe the Veteran's PTSD symptomatology and disability level, and such consideration resulted in an increased 50 percent schedular rating when applied to the Veteran's symptoms.  With regard to the back, the Board considered both orthopedic and neurologic criteria and compared them to the Veteran's orthopedic and neurologic symptoms, or lack thereof.  Thus, the applicable and potentially applicable criteria reasonably describe the Veteran's PTSD and back disability level and consideration of whether the disability picture exhibits other related factors such as are defined by the regulations as "governing norms" is, therefore, not required.  Referral for consideration of an extraschedular rating for the disabilities at issue is thus not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence reflects that the PTSD symptoms most nearly approximate the criteria for a 50 percent rating, and that a higher rating is not warranted for the lumbar spine disability.  The benefit of the doubt doctrine is, therefore, not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to a 50 percent rating for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating higher than 10 percent for a thoracolumbar spine disability is denied.


	                        ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


